      Case 2:18-cv-00062-RSB-BWC Document 26 Filed 08/01/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION

__________________________________________
UNITED STATES OF AMERICA,                 )
                                           )
                  Plaintiff,               )
                                           )              Civil Action No. 2:18-cv-62-RSB-BWC
            v.                             )
                                           )
HERCULES LLC,                             )
                                           )
                  Defendant.               )
__________________________________________)


                                       STATUS REPORT

       This status report is filed in response to the Court’s Order dated July 8, 2019. (Doc. 22.)

       On May 16, 2018, the United States filed a Complaint and a lodged a proposed Consent

Decree concerning the Terry Creek Dredge Spoil Areas/Hercules Outfall Site (Site) in

Brunswick, Georgia. In the proposed Consent Decree, defendant Hercules LLC agreed to

implement the interim remedy selected by the U.S. Environmental Protection Agency (EPA) for

the outfall, to reimburse the EPA $153,009.48 in past response costs at the Site, and to pay future

response costs incurred by the United States in connection with this proposed Consent Decree.

(Doc. 3-1.)

       The United States held a 120-day public comment period on the proposed Consent

Decree from May 23, 2018 to September 20, 2018. The United States has concluded its careful

review of the 101 public comments received during the public comment period. On August 1,

2019, the United States filed an Unopposed Motion to Enter the Consent Decree. (Doc. 25.)




                                                1
      Case 2:18-cv-00062-RSB-BWC Document 26 Filed 08/01/19 Page 2 of 2



Respectfully submitted this 1st day of August 2019.


                                            /s Valerie K. Mann
                                            VALERIE K. MANN
                                            Trial Attorney
                                            DC Bar 440744
                                            Environmental Enforcement Section
                                            Environment and Natural Resources Division
                                            U.S. Department of Justice
                                            P.O. Box 7611
                                            Washington, DC 20044-7611
                                            Phone: (202) 616-8756
                                            E-mail: Valerie.mann@usdoj.gov



                                            COUNSEL FOR PLAINTIFF UNITED STATES
                                            OF AMERICA




                                               2
